10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00426-MMD-CLB Document126 Filed 11/27/19 Page 1 of 4

AARON D. FORD
Attorney General

DOUGLAS R. RANDS, Bar No. 3572
Senior Deputy Attorney General

State of Nevada

Public Safety Division

100 N. Carson Street

Carson City, Nevada 89701-4717

Tel: (775) 684-1150

E-mail: drands@ag.nv.gov

Attorneys for Defendants

Kim Adamson, Romeo Aranas, Veronica Austin, Renee Baker,

Susan Baros, Fransisco Bautista, Dwayne Baze, Quentin Byrne,

David Carpenter, Tara Carpenter, Ian Carr, Anthony Carrasco,

Nichole Cordova, James “Greg” Cox, Scott Davis, Russell Donnelly,

James Dzurenda, Arwen Feather, Gilberto Florio-Ramirez, Sheryl Foster,

Tom Garrett, Coralee Gorsline, Katherine Hegge, Desiree Hultenschmidt,
William Kablitz, Alan Lima, Dominick Martucci, E.K. McDaniel, Valaree Olivas,
William Sandie, Richard Snyder, James Stogner, Roger Terrance, Kim Thomas,
Joy Walsh, Harold Wickham and Catherine Yup

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

JOSEPH M. ANDERSON,
Case No. 3:18-cv-00426-MMD-CLB

Plaintiff,
MOTION FOR EXTENSION OF TIME TO
Vv. FILE RESPONSES TO PLAINTIFFS
MOTIONS TO COMPEL DISCOVERY, (ECF
JAMES DZURENDA, et al., NOS. 123, 124 AND 125)
Defendants.

 

Defendants, Kim Adamson, Romeo Aranas, Veronica Austin, Renee Baker, Susan Baros,
Francisco Bautista, Dwayne Baze, Quentin Byrne, David Carpenter, Tara Carpenter, Ian Carr, Anthony
Carrasco, Jeffrey Chandler, Nichole Cordova, James “Greg” Cox, Scott Davis, Russell Donnelly, James
Dzurenda, Arwen Feather, Gilberto Florio-Ramirez, Sheryl Foster, Tim Garrett, Coralee Gorsline,
Katherine Hegge, Desiree Hultenschmidt, William Kablitz, Alan Lima, Dominick Martucci, E. K.
McDaniel, Valaree Olivas, William Sandie, Richard Snyder, James Stogner, Roger Terance, Kim
Thomas, Joy Walsh, Harold Wickham and Catherine Yup, by and through counsel, Aaron D. Ford,
Attorney General of the State of Nevada, and Douglas R. Rands, Senior Deputy Attorney General,
Defendants David Carpenter, Pamela Feil, and Jason O’Dea, by and through counsel, Aaron D. Ford,

Attorney General of the State of Nevada, and Douglas R. Rands, Senior Deputy Attorney General,

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00426-MMD-CLB Document 126 Filed 11/27/19 Page 2 of 4

hereby submit their Motion for Extension of Time to File Responses to Plaintiffs Motions to Compel
Discovery, (ECF Nos. 123, 124 and 125) (First Request). This Motion is based on Federal Rule of
Civil Procedure 6(b)(1)(A), the following Memorandum of Points and Authorities, and all papers and
pleadings on file in this action.

MEMORANDUM OF POINTS AND AUTHORITIES
I. ARGUMENT

Defendants respectfully request a forty-five (45) day extension of time from the current
deadline, (January 2, 2019) to respond to Plaintiff's Motions to Compel Discovery in this case. Defense
counsel submits that the Plaintiff's Motions to Compel Discovery are extensive and fact specific.
Plaintiff has moved for an order to compel additional and amended responses to multiple answers to
interrogatories (ECF No. 123), requests for production of documents, (ECF No. 124) and requests for
admissions. (ECF No. 125). The time to respond to these motions will be extensive.

In this matter, the Defendants have responded to over 12 sets of interrogatories, 9 sets of
requests for production of documents, and 11 sets of requests for admissions. Plaintiff’s motions do
not comply, strictly, with LR 26-7(b), in that the full text of the discovery originally sought is not set
forth. Therefore, the responses will be more time consuming. Additionally, Counsel with the holidays
are coming up, which is further stretching the resources of this office.

Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as follows:

When an act may or must be done within a specified time, the court may,
for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time or its
extension expires; or (B) on motion made after the time has expired if the
party failed to act because of excusable neglect.

Defendants’ request is timely and will not hinder or prejudice Plaintiff's case, but will allow for a
thorough opportunity to respond to the discovery requests. The requested forty-five (45) day extension
of time should permit the defendants time to adequately research draft, and submit responses to the
motions to compel discovery in this case. Defendants assert that the requisite good cause is present to
warrant the requested extension of time. Therefore, the Defendants request additional time, up until
Thursday, January 16, 2020, to respond to the Motions.

///

 
 

 

Case 3:18-cv-00426-MMD-CLB Document 126 Filed 11/27/19 Page 3 of 4

Plaintiff, in his motions also suggested a hearing relating to this issue. In light of the magnitude

of discovery in this case, the Defendants agree that a hearing may be appropriate.

DATED this 27th day of November, 2019.

AARON D. FORD
Attorney General

By:

/s/ Douglas R. Rands
DOUGLAS R. RANDS, Bar No. 3572
Senior Deputy Attorney General

Attorneys for Defendants

“Wr IS SO ORDERED

 

US. MAGISTRATE JUDGE

bare (2/8/2014

 
oT Oo ONS ODN

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00426-MMD-CLB Document 126 Filed 11/27/19 Page 4 of 4

CERTIFICATE OF SERVICE
I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that

on this 27th day of November, 2019, I caused to be served a copy of the foregoing, MOTION FOR
EXTENSION OF TIME TO FILE RESPONSES TO PLAINTIFFS MOTIONS TO COMPEL
DISCOVERY, (ECF NOS. 123, 124 AND 125) _, by U.S. District Court CM/ECF Electronic Filing

to:

Joseph Anderson #62253
Care of LCC Law Librarian
Lovelock Correctional Center
1200 Prison Road

Lovelock, Nevada 89419
Icclawlibrary@doc.nv.gov

/s/ Laure Penny
An employee of the
Office of the Attorney General

 
